Citation Nr: 0718746	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2003 and September 2003 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Wichita, 
Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD, alleging 
he has PTSD as the result of witnessing a fellow soldier 
being pulled from a vehicle and beaten to death in December 
1994 during a refugee riot.  His personnel records indicate 
he was stationed in Panama in December 1994 and he has 
submitted research chronicling the Cuban refugee riot.  
However, while the submitted research indicates that military 
personnel were injured, no reference was made to U.S. 
personnel being killed during the riot.  Efforts should be 
made to corroborate the veteran's alleged stressor.  38 
C.F.R. § 3.159(c)(2)(i) (2006).  If any of the veteran's 
alleged stressors are verified, the veteran should be 
scheduled for a VA examination to determine whether he is 
currently diagnosed with PTSD that is linked to a confirmed 
stressor.  Duenas v. Principi, 18 Vet. App. 512 (2004).

Prior to appellate review of his TDIU rating claim, some 
additional development is required as well.  Specifically, 
the VCAA issued in December 2002 prior to initial 
adjudication of his claim informed the veteran of the 
evidence required to establish a service connection claim, 
not a TDIU rating.  As such, additional VCAA notice should be 
issued to the veteran.  For both of his claims he also should 
be informed of the criteria for a potential effective date, 
potential disability rating criteria for his PTSD claim, and 
requested to submit any pertinent evidence in his possession.

Additionally, in November 2003 correspondence the veteran 
indicated he applied for Social Security Administration (SSA) 
benefits.  The medical evidence used to adjudicate that 
decision may be material to his claims. As such, the 
veteran's SSA records must be secured.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) 
(2006).  Additionally, the veteran's VA vocational 
rehabilitation folder should be associated with his claims 
file.  See February 2005 correspondence.

Accordingly, the case is REMANDED for the following action:

1. Issue corrective VCAA notice with 
regard to the issues on appeal.  The 
veteran must be specifically informed of 
potential effective date and rating 
criteria and advised to submit copies of 
any evidence relevant to the claims that 
he has in his possession.  He should be 
informed of the evidence needed to 
establish a TDIU rating.

2.  Associate the veteran's VA vocational 
rehabilitation folder with his claims 
file.

3.  Obtain from SSA all records pertinent 
to the veteran's 2003 application for 
Social Security benefits, to include the 
medical records relied upon concerning 
that claim.

3.  Request from the appropriate agency 
the verification from morning reports, or 
other similar documentation, from the 154th 
Signal Company whether any military 
personnel were killed during the December 
1994 refugee riots at Fort Clayton in 
Panama.  

4. If the veteran's alleged stressor is 
corroborated, schedule the veteran for a 
VA PTSD examination to determine whether 
he currently meets the diagnostic criteria 
for PTSD in compliance with the DSM-IV, 
and if so, whether such a diagnosis is 
linked to a confirmed stressor.  If any 
medical opinion cannot be given on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner for 
review.

5.  Readjudicate the veteran's service 
connection and TDIU rating claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


